Citation Nr: 1229981	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  11-29 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to August 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.



FINDING OF FACT

During the claim and appeal period, the Veteran's bilateral hearing loss was manifested at worst by Level III hearing acuity in each ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The information contained in a September 2009 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the September 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  Also, the Veteran was provided a VA examination in October 2010.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  This examination was adequate because it provided sufficient information to decide the appeal and was based on an examination of the Veteran's current level of hearing loss in accordance with VA regulations by an examiner with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007).  The October 2010 examination report also addressed the effects of the Veteran's hearing loss on his daily activities and overall functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

There is no indication in the record that any additional evidence relevant to the issue on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold as measured by puretone audiometric tests.  To evaluate the degree of disability resulting from service-connected hearing loss, the Schedule establishes eleven levels of impaired efficiency, numerically designated from Level I to Level XI.  Level I represents essentially normal hearing acuity for VA compensation purposes, with hearing loss increasing with each level to the profound deafness represented by Level XI.  38 C.F.R. § 4.85, Tables VI, VII (2011). 

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85 (2011).  

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2011).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2011).

In this case, as reflected in his April 2010 claim for increase and November 2011 substantive appeal, the Veteran asserts that his hearing loss affects his ability to hear and understand multiple people speaking rapidly, particularly in a professional and technical work environment.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for a compensable rating for bilateral hearing loss must be denied. 

The only current audiological findings are contained in the report of an October 2010 VA audiological examination, which reflects that, on audiological testing, pure tone thresholds of each ear, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
45
45
55
45
LEFT
45
50
40
40

Pure tone threshold averages were 48 decibels in the right ear and 44 decibels in the left ear.  Speech discrimination scores were 80 percent in the right ear, and 82 percent in the left ear.  The VA examiner noted that the test results indicated bilateral mild to moderate to moderate-severe to moderate sensorineural hearing loss in the right ear, and mild to moderate to mild sensorineural hearing loss in the left ear, with good word recognition scores bilaterally.  Tympanometry revealed Type A tympanograms bilaterally, suggesting normal eardrum compliance bilaterally, and a seal could not be maintained for acoustic reflexes and decay bilaterally.  Reliability of audiometric testing was noted to be good bilaterally.  At the time of the examination, the Veteran reported that his hearing affected his daily life, as it required him to ask others to repeat. 

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations, the evaluation revealed Level III hearing in each ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, DC 6100.  Also, as pure tone threshold at each of the four specified frequencies has not been shown to be 55 decibels or more, and pure tone threshold has not been shown to be 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the results do not reveal an exceptional pattern of hearing loss in the left ear, and Table VIA is not for application.  See 38 C.F.R. § 4.86 (2011).  There are no audiological evaluation results of record indicating a higher level of hearing loss during the claim and appeal period relevant to the Veteran's April 2010 claim for increase, and the Veteran has not indicated that any such evaluation results exist.

The Board notes that the Veteran has resubmitted a "Summary of US Navy Audiograms 1970-1980," as well as private pure tone threshold audiogram results dated in August 2001.  However, such evidence does not reveal audiological findings more severe than those found on the October 2010 VA examination.  In this regard, none of these evaluation results contain a finding of pure tone thresholds of either ear of greater than 40 decibels at 1000 to 4000 Hertz.  Moreover, such audiological evidence is dated well before the claim and appeal period pertinent to the Veteran's April 2010 claim for increase, as well as the May 2006 date of service connection for bilateral hearing loss.  Therefore, the Board finds such evidence to be of little probative weight in determining the Veteran's current level of hearing loss.

The Board also recognizes the Veteran's assertions that that his hearing loss affects his ability to hear and understand multiple people speaking rapidly in a professional and technical work environment, that his profession requires him to communicate verbally often, and that his disability has impeded him professionally and personally.  In this regard, the Veteran's wife has also submitted statements reflecting that her husband has consistently had to ask her to repeat things while engaged in conversation or ask what was said while watching a movie or television, and that his hearing loss has been a source of embarrassment for him.  She has also stated that he has had to work harder to be successful in his occupation, that he does not pick up all details from a professional conversation or technical interchange and misses some key points of transactions, and that he often does not capture all of the information spoken and frequently has to ask customers and colleagues to repeat themselves.  She has further asserted that this has affected his career, that his life and work has been made more challenging over the years, and that his disability has worsened with age.

The Board further recognizes the Veteran's assertions, as reflected in his substantive appeal, that the VA audiological evaluation of his hearing, performed in accordance with the evaluation methods prescribed in 38 C.F.R. § 4.85 for rating hearing loss disabilities, are insufficient to evaluate his hearing loss disability, as they do not evaluate hearing ability in real life situations.

While the Board acknowledges the difficulties that the Veteran experiences as a result of his bilateral hearing loss, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Thus, the Board must base its determination on the audiological evaluation results of record, and is bound by law to apply VA's rating schedule based on such results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011); see also Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Veteran's and his wife's lay assertions are therefore insufficient to establish entitlement to a higher schedular evaluation for bilateral hearing loss.

Finally, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  In this regard, the Board again notes the Veteran's and his wife's assertions that his hearing loss affects his ability to hear and understand multiple people speaking rapidly in his work environment, that his profession often requires him to communicate verbally, that his disability has affected his career and impeded him professionally, and that he has had to work harder to be successful in his occupation.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the record does not reflect that the average industrial impairment from the Veteran's hearing loss disability would be in excess of that contemplated by the assigned rating.  As noted above, current evaluation results reveal Level III hearing acuity in each ear, based on application of the results to Table VI, and the Veteran has not submitted any audiological evidence indicating that his hearing loss disability has been worse at any point during the claim or appeal period.  While the Board recognizes the Veteran's and his wife's assertions that that his hearing loss affects his ability to hear and understand multiple people speaking rapidly and that he has to ask people to repeat things while engaged in conversation, such manifestations are adequately contemplated by the schedular criteria for a 0 percent rating under DC 6100, which explicitly contemplates Level III hearing acuity in each ear.  These manifestations of the Veteran's hearing loss, and all other manifestations noted in the record, are not exceptional in terms of the disability level and symptomatology of a person with Level III hearing acuity in each ear, and have not been shown to be productive of more than the average impairment in earning capacity commensurate with Level III hearing acuity in each ear.  

In addition, the record reflects that the Veteran has not required frequent hospitalizations, and, while the Veteran has asserted that his hearing loss has affected him professionally, the record reflects that he has been successful in his occupation, and there is no indication of marked interference with employment due to his hearing loss.  

The Board notes the Veteran's and his wife's assertions that that his profession requires him to communicate verbally, that his disability has impeded him professionally and affected his career, that he has had to work harder to be successful in his occupation, and that he often does not capture all spoken information and frequently has to ask customers and colleagues to repeat themselves.  To the extent that the Veteran argues that limitations caused by his bilateral hearing loss have negatively affected his ability to maintain performance levels at work, impeded him professionally, or affected his career, the Board notes that when the RO or Board evaluates whether the criteria in the rating schedule adequately correspond to the symptomatology and severity of a claimant's disability, § 3.321(b)(1) does not contemplate or require a calculation of the income that may not have been realized because of a service-connected disability.  Thun, 22 Vet. App. at 117.  Rather, it requires an assessment of whether the veteran's schedular disability rating adequately contemplates the average impairment in earning capacity from the veteran's disability.  Id. at 116 (explaining that "given that the average impairment in earning capacity is the standard, within the current rating schedule, many veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average as a result of their disability," but that "extraschedular consideration cannot be used to undo the approximate nature that results from the rating system based on average impairment of earning capacity authorized by Congress").

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

Thus, the Board finds that the criteria for a compensable rating for the Veteran's bilateral hearing loss have not been met at any time during the claim or appeal period.  Accordingly, there is no basis for staged rating of the Veteran's bilateral hearing loss pursuant to Hart, and a higher rating must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011); Gilbert, 1 Vet. App. at 53-56. 







ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


